Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 17/392,939 filed on 10/11/2021. Claims 1, 9, and 17 are independent claims.  Claims 1-23 have been examined and are pending. This Action is made non-FINAL. 
The present application is a continuation of U.S. Application No. 13/117,417, filed May 27, 2011, which is a continuation of U.S. Application No. 12/255,101, filed October 21, 2008, now U.S. Patent No. 7,970,132, which is a continuation of U.S. Application No. 10/914,478, filed August 9, 2004, now abandoned. 

Drawings
The drawings were received on 08/03/2021.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on filed 11/12/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,115,709. Although the claim at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim of the instant application are encompassed by limitations recited in claims 1 and 3-4 of the patent U.S. Patent No. 11,115,709.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 7,970,132. Although the claim at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim of the instant application are encompassed by limitations recited in claim 12 of the patent U.S. Patent No. 7,970,132.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinder (“Pinder,” US 2003/0002577, published Jan. 2, 2003) in view of Morino et al. (“Morino” US 2002/0101990, published Aug. 1, 2002).
Regarding claim 1, Pedlow discloses a method comprising: 
receiving an encrypted data stream and an identifier associated with decrypting the encrypted data stream (Pinder: fig.1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0094);
selecting, based on determining that the identifier (Pinder: fig.1, 110, abstract; pars. 0003-0005, 0008-0009; PID streams; pars. 0069, 0071, 0093-0094); and 
decrypting at least a portion of the encrypted data stream (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; decrypting at least one of the received PID streams; pars. 0069, 0071, 0093-0094). 
Pinder discloses selecting, based on determining that the identifier and decrypting at least a portion of the encrypted data stream but does not explicitly disclose 
storing, by a computing device, a plurality of indexes and a plurality of content keys corresponding to the plurality of indexes, wherein at least one index, of the plurality of indexes, corresponds to a combination of two or more content keys of the plurality of content keys.
However, in an analogous art, Morino discloses storing, by a computing device, a plurality of indexes and a plurality of content keys corresponding to the plurality of indexes (Morino: fig. 13, box 67; pars. 0049-0050, the contents encipher unit 38 generates a key index for determining which contents key is used among a plurality of contents key in the key storage area 67, and transmits this key index through cipher communications to the key storage card 66 to acquire the contents key 69 and identification ID 20 corresponding to the key index 68.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Morino with the method and system of Pinder to include storing, by a computing device, a plurality of indexes and a plurality of content keys corresponding to the plurality of indexes. One would have been motivated to provide the scramble key is decoded using the key in the IC card, key management is made simpler and easier. As the scramble key is re-encoded, copyright protection of the content is enable (Morino: pars. 0006, 0051). 
Although Pinder and Morino do not explicitly disclose wherein at least one index, of the plurality of indexes, corresponds to a combination of two or more content keys of the plurality of content keys.
However, the additional feature above is merely obvious variations/design choice of the features of the combination of Pinder and Morino (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 13, box 67; pars. 0049-0050). 
Regarding claim 2, the combination of Pinder and Morino teaches the method of claim 1.  The combination of Pinder and Morino teaches wherein the decrypting comprises: 
generating, based on the combination, a decryption key (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 1; pars. 0004, 0028-0029; fig. 13, box 67; pars. 0049-0050); and
decrypting, based on the decryption key, at least the portion of the encrypted data stream (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 1; pars. 0004, 0028-0029; fig. 13, box 67; pars. 0049-0050). 
Regarding claim 3, the combination of Pinder and Morino teaches the method of claim 1.  The combination of Pinder and Morino teaches, wherein the decrypting comprises: generating, based on the combination and a working key modifier (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 1; pars. 0004, 0028-0029; fig. 13, box 67; pars. 0049-0050; par. 0027, storing a work key Kw and contract information), a decryption key; and decrypting, based on the decryption key, at least the portion of the encrypted data stream (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 1; pars. 0004, 0028-0029; fig. 13, box 67; pars. 0049-0050).  
Regarding claim 5, the combination of Pinder and Morino teaches the method of claim 1. The combination of Pinder and Morino further discloses wherein the computing device comprises a set-top box (Pinder: par. 0002; Morino: pars. 0001, 0003).  
Regarding claim 9, claim 9 is directed to an apparatus comprising: one or more processors (Pinder: pars. 0093, 0121); and memory (Pinder: pars. 0093, 0121) storing instructions that, when executed by the one or more processors, associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a non-transitory computer readable medium storing instructions that, when executed, associated with the method claimed in claim 1; claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claim rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinder (“Pinder,” US 2003/0002577, published Jan. 2, 2003) in view of Morino et al. (“Morino” US 2002/0101990, published Aug. 1, 2002), further in view of Rinaldi (“Rinaldi,” US 2003/0169885, published Sep. 11, 2003).
Regarding claim 4, the combination of Pinder and Morino teaches the method of claim 1. The combination of Pinder and Morino further discloses wherein the decrypting comprises: generating a decryption key and decrypting, based on the decryption key, at least the portion of the encrypted data stream (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 1; pars. 0004, 0028-0029;; fig. 13, box 67; pars. 0049-0050) but does not explicitly disclose “by using at least one of an exclusive OR (EXOR) operation or a hashing operation on the combination and a working key modifier.”
However, in an analogous art, Rinaldi discloses generating decryption key using exclusive OR operation (Rinald: par. 0090, A true decrypting key=Computed key in EXOR Scrambling Key, (changed each day)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rinaldi with the method and system of Pinder and Morino to include “based on a working key modifier.” One would have been motivated to provide no requirement for smart card or dedicated hardware on user side (Rinaldi: abstract; par. 0029).
Regarding claim 12, claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinder (“Pinder,” US 2003/0002577, published Jan. 2, 2003) in view of Morino et al. (“Morino” US 2002/0101990, published Aug. 1, 2002), further in view of Gupta et al. (“Gupta,” US 6,438,562, published Aug. 20, 2002). 
Regarding claim 6, the combination of Pinder and Morino teaches the method of claim 1.  The combination of Pinder and Morino discloses receiving data including the plurality of indexes corresponding to the plurality of content keys (Sparrell: Col. 7, lines 55-65; Col. 8, lines 53-56) but does not explicitly disclose “receiving data comprising an update to” and “changing, based on the data.”
However, in an analogous art, Gupta discloses “receiving data comprising an update to” and “changing, based on the data.” (Gupta: Col. 5, lines 38-46, An index must also be updated to reflect changes to the table upon which it is built when (1) data in the one or more columns serving as an index key of the index are changed, or (2) data in the one or more columns serving as the unique row identifier used by the index are changed. For example, index 300 would have to be revised if values in the Deptno column 224 of table 200 are changed; fig. 6, Col. 12, lines 9-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta with the method and system of Pedlow and Sparrel to include “receiving data comprising an update to” and “changing, based on the data.” One would have been motivated to improve the efficiency of data retrieval, database systems provides indexes to increase the speed of the data retrieval process (Gupta: Col. 3, lines 28-31).
Although Pinder and Morino do not explicitly disclose at least one index from corresponding to the combination to corresponding to a second combination of two or more content keys of the plurality of content keys, wherein the second combination is different from the combination. 
However, the additional feature above is merely obvious variations/design choice of the features of the combination of Pinder and Morino (Pinder: fig. 1, 110, abstract; pars. 0003-0005, 0008-0009; pars. 0069, 0071, 0093-0094; Morino: fig. 13, box 67; pars. 0049-0050). 
Regarding claim 14, claim 14 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 7, 15, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinder (“Pinder,” US 2003/0002577, published Jan. 2, 2003) in view of Morino et al. (“Morino” US 2002/0101990, published Aug. 1, 2002), further in view of Bertram (“Bertram,” US 2003/0154474, published Aug. 14, 2003).
Regarding claim 7, the combination of Pinder and Morino teaches the method of claim 1. The combination of Pinder and Morino further discloses “storing the plurality of indexes and the plurality of content keys, receiving the plurality of indexes and the plurality of content keys” but does explicitly disclose “prior to” during a session setup time for a video on-demand service.
However, in an analogous art, Bertram discloses session setup time for a video on-demand service (Bertram: par. 0012, a video-on-demand conditional access information distribution system includes establishing a session with a set top terminal by defining an in-band communications channel for transporting content to the set top terminal, and communicating to the set top terminal via the defined in-band communications channel, an authorization message and descrambling message suitable for determining a descrambling key for descrambling a program stream).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bertram with the method and system of Pinder and Morino to include “prior to” during a session setup time for a video on-demand service. One would have been motivated to supports unique needs of video-on-demand services and does not provide limited protection in on-demand situations where multiple users have exclusive access to the same channel separated by time. Avoids pre-scheduling and fixed duration restrictions associated with service-based conditional access approach by adapting service or channel-based conditional access capability (Bertram: pars. 0009, 0061).
Regarding claim 15, claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 22, claim 22 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 8, 16, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinder (“Pinder,” US 2003/0002577, published Jan. 2, 2003) in view of Morino et al. (“Morino” US 2002/0101990, published Aug. 1, 2002), further in view of Peterka et al. (“Peterka,” US 2002/0170053, published Nov. 14, 2002).
Regarding claim 8, the combination of Pinder and Morino teaches the method of claim 1. The combination of Pinder and Morino discloses wherein at least one content key, of the combination, but does not explicitly disclose “is associated with a service tier.”
However, in an analogous art, Peterka discloses they content key is associated with a service tier (Peterka: par. 0096, One embodiment of the invention provides a multi-tier key hierarchy to accommodate the various purchase options such as pay per view or pay by time. ..,; par. 103). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Peterka with the method and system of Pinder and Morino to wherein at least one content key, of the combination, is associated with a service tier. One would have been motivated to provide other interested viewers into purchasing the program by providing a free preview of the program. (Peterka: par. 0005).
Regarding claim 16, claim 16 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 23, claim 23 is similar in scope to claim 8, and is therefore rejected under similar rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439

December 2nd, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439